Case 2:19-cv-00141-JPH-MJD Document 102 Filed 08/19/21 Page 1 of 15 PageID #: 1376




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           TERRE HAUTE DIVISION

  ANGELA GROSTEFON Individually and           )
  as Personal Representative of the Estate    )
  of Robert Grostefon, Deceased,              )
                                              )
                           Plaintiff,         )
                                              )
                      v.                      )   No. 2:19-cv-00141-JPH-MJD
                                              )
  CINTAS CORPORATION NO. 2                    )
     d/b/a CINTAS FIRE PROTECTION,            )
                                              )
                           Defendant.         )

               ORDER ON MOTIONS FOR SUMMARY JUDGMENT

        Robert Grostefon was badly burned by a fire in the truck he was driving

  at his job and died several days later. His wife, Angela Grostefon, contends

  that Cintas Corporation ("Cintas") is liable for her husband's death because it

  negligently failed to maintain a proper fire suppression system on the truck.

  Cintas has moved for summary judgment and Ms. Grostefon has filed a cross-

  motion for partial summary judgment. Dkt. [80]. For the following reasons,

  Cintas' motion is DENIED and Ms. Grostefon's motion is GRANTED.

                                           I.
                                 Facts and Background

        The parties have filed cross-motions for summary judgment, so the Court

  takes the motions "one at a time." American Family Mut. Ins. v. Williams, 832




                                          1
Case 2:19-cv-00141-JPH-MJD Document 102 Filed 08/19/21 Page 2 of 15 PageID #: 1377




  F.3d 645, 648 (7th Cir. 2016). For each motion, the Court views the evidence

  and draws all reasonable inferences "in favor of the non-moving party." Id.

        Peabody Energy, Inc. operates a surface coal mine in Sullivan County,

  Indiana. Dkt. 75 at 5. In March 2010, Peabody contracted with Cintas to

  install a fire suppression system in a Caterpillar haul truck ("Truck 170"). See

  dkt. 81-12. Cintas inspected Truck 170 and found that it already had a fire

  suppression system, but it needed to be repaired. Dkt. 81-10 at 12 (Davis Dep.

  27:5–9). Cintas then repaired the old system. Id. (27:13–15).

        Truck 170's fire suppression system requires manual activation. Dkt.

  76-2 at 3 (Wheeler Dep. 24:12-24). To activate it, the truck's operator must

  remove a pin and push a red button. Dkt. 76-3 at 4. The system then causes

  a gas cartridge to rupture, releasing gas into a dry chemical tank. Id. When

  the gas reaches the tank, the chemicals inside activate and flow to pre-

  determined "fire hazard areas," the areas most likely to be involved in a fire. Id.

  at 3–4. In effect, the fire suppression system works like a standard fire

  extinguisher. Dkt. 75 at 6.

        The fire suppression system manual provides instructions and safety

  standards for installing, recharging, inspecting, and maintaining the type of fire

  suppression system used on Truck 170. Dkt. 76-3. The manual designates a

  variety of "hazard areas," such as the truck's engine compartment. Id. at 7;

  dkt. 76-10 at 5 (Davis Dep. 14:17–23). The manual states that fire suppression

  systems should "not route actuation hose[s] through fire hazard areas. If this

  cannot be avoided, the hose[s] must be fire jacketed." Id. at 8.

                                          2
Case 2:19-cv-00141-JPH-MJD Document 102 Filed 08/19/21 Page 3 of 15 PageID #: 1378




        Along with refurbishing Truck 170's actuation hoses, Cintas agreed to

  inspect the fire suppression system every six months. Dkt. 80 at 3; dkt. 75 at

  11. Cintas inspected Truck 170's fire suppression system nine times between

  March 2010 and July 2018 and never reported any deficiencies. Dkt. 81-15.

        In September 2018, Truck 170 caught fire while Mr. Grostefon was

  operating it. Dkt. 81-7 at 50. The fire suppression system did not discharge.

  Dkt. 76-4 at 18. The fire spread through Truck 170, severely burning Mr.

  Grostefon. Dkt. 75 at 11. After about three days in the hospital, Mr. Grostefon

  died of cardiac arrest and organ failure. Dkt. 81-5 at 4 (Ms. Grostefon Dep.

  77:21–24); dkt. 76-10.

        The United States Department of Labor Mine Safety and Health

  Administration ("MSHA") investigated the incident and cited Cintas for a

  violation of the safety requirement that "[m]obile and stationary machinery and

  equipment shall be maintained in safe operating condition and machinery or

  equipment in unsafe condition shall be removed from service immediately." 30

  CFR § 77.404(a); dkt. 81-14 at 1; dkt. 81-10 at 15. Specifically, MSHA found

  that the "fire suppression system . . . did not properly operate when activated

  by the miner," and that Cintas did not comply with the fire suppression system

  manual when it: (1) routed the fire suppression actuation hoses through the

  truck's engine compartment, a fire hazard area, and (2) failed to sleeve the

  hoses with heat-resistant fire jackets. Dkt. 81-14 at 1.

        The MSHA report of the incident found, among other things, that:




                                          3
Case 2:19-cv-00141-JPH-MJD Document 102 Filed 08/19/21 Page 4 of 15 PageID #: 1379




              •   "[T]he actuator station in the cab had been used. The safety pin

                  had been pulled."

              •   "The fire suppression system actuation hoses were routed

                  through the engine compartment . . . and were not sleeved with

                  an extreme heat-resistant fire jacket."

  Dkt. 81-7 at 55–56.

         Ms. Grostefon filed this action 1 alleging that Cintas negligently installed,

  inspected, and/or maintained the fire suppression system. Dkt. 1. Cintas has

  moved for summary judgment on all claims. Dkt. 74. Ms. Grostefon has filed

  a cross-motion for partial summary judgment on whether Cintas owed a duty

  of care. Dkt. 80.

                                             II.
                                       Applicable Law

         Summary judgment shall be granted "if the movant shows that there is

  no genuine dispute as to any material fact and the movant is entitled to

  judgment as a matter of law." Fed. R. Civ. P. 56(a). The moving party must

  inform the court "of the basis for its motion" and specify evidence

  demonstrating "the absence of a genuine issue of material fact." Celotex Corp.

  v. Catrett, 477 U.S. 317, 323 (1986). Once the moving party meets this

  burden, the nonmoving party must "go beyond the pleadings" and identify

  "specific facts showing that there is a genuine issue for trial." Id. at 324.



  1Ms. Grostefon is suing Cintas both individually and as Personal Representative of the Estate
  of Robert Grostefon. Dkt. 1. References to Ms. Grostefon throughout the Order include both
  capacities.

                                                4
Case 2:19-cv-00141-JPH-MJD Document 102 Filed 08/19/21 Page 5 of 15 PageID #: 1380




        In ruling on a motion for summary judgment, the Court views the

  evidence "in the light most favorable to the non-moving party and draw[s] all

  reasonable inferences in that party’s favor." Zerante, 555 F.3d at 584 (citation

  omitted). Indiana substantive law governs this case. See Webber v. Butner,

  923 F.3d 479, 480–81 (7th Cir. 2019).

                                        III.
                                      Analysis

        "To succeed on a negligence claim under Indiana law, the plaintiff must

  prove the standard elements: that the defendant had a duty to the plaintiff,

  that the defendant breached that duty, and that the breach proximately caused

  the plaintiff's injury." Carman v. Tinkes, 762 F.3d 565, 566 (7th Cir. 2014)

  (citing Yost v. Wabash College, 3 N.E.3d 509, 515 (Ind. 2014)).

        Cintas argues that it's entitled to summary judgment because (1) it did

  not owe Mr. Grostefon a duty and, even if it did, (2) there is no evidence from

  which a jury could find that Cintas breached any duty or that such breach was

  the proximate cause of Mr. Grostefon's death. Dkt. 75 at 19, 23. Ms.

  Grostefon contends that Cintas owed Mr. Grostefon a duty to properly perform

  the hose installation, inspection, and maintenance on the fire suppression

  system on Truck 170, that Cintas breached that duty, and that Cintas' breach

  caused Mr. Grostefon's death. Dkt. 80 at 19. The Court must apply Indiana

  law by doing its "best to predict how the Indiana Supreme Court would decide"

  the issues. Webber, 923 F.3d at 482.




                                          5
Case 2:19-cv-00141-JPH-MJD Document 102 Filed 08/19/21 Page 6 of 15 PageID #: 1381




        A. Duty of care

        Both Cintas and Ms. Grostefon have moved for summary judgment on

  the issue of duty. Dkt. 75; dkt. 80. This section addresses Ms. Grostefon's

  motion. See American Family Mut. Ins., 832 F.3d at 648.

        Under Indiana law, a party's contractual agreement to provide services

  can place it in a position "that the law will impose upon him a duty to perform

  his undertaking in a manner which will not jeopardize the safety of others,

  including third persons." Mission Land Co. v. BFS Diversified Products LLC,

  126 F. App'x. 741, 743 (7th Cir. 2005) (quoting Harper v. Guarantee Auto

  Stores, 533 N.E.2d 1258, 1262 (Ind. Ct. App. 1989)). Indiana has adopted the

  Restatement (Second) of Torts § 324A, which provides that:

        One who undertakes, gratuitously or for consideration, to render
        services to another which he should recognize as necessary for the
        protection of a third person or his things, is subject to liability to the
        third person for physical harm resulting from his failure to exercise
        reasonable care to protect his undertaking, if:

     (a) His failure to exercise reasonable care increases the risk of such
         harm, or
     (b) He has undertaken to perform a duty owed to the third person, or
     (c) The harm is suffered because of reliance of the other or the third
         person upon the undertaking.

  Restatement (Second) of Torts § 324A (Am. Law. Inst. 1975); see also

  Greathouse v. Armstrong, 616 N.E.2d 364 (Ind. 1993) (describing § 324A's

  elements).

        Ms. Grostefon must therefore show that Cintas engaged in an

  undertaking to render services, and that (1) the risk of harm to Mr. Grostefon

  increased due to Cintas' failure to exercise reasonable care; (2) Cintas

                                            6
Case 2:19-cv-00141-JPH-MJD Document 102 Filed 08/19/21 Page 7 of 15 PageID #: 1382




  undertook to perform a duty owed by Peabody to Mr. Grostefon; or (3) the harm

  suffered by Mr. Grostefon was a consequence of his reliance on services

  rendered by Cintas. See Mission Land, 126 Fed. App'x. at 743.

        It is undisputed that Peabody retained Cintas to equip Truck 170 with a

  fire suppression system and conduct periodic inspections, dkt. 80 at 2; dkt. 75

  at 10, and that Cintas "perform[ed] the partial reassembly necessary to restore

  the haul truck's fire suppression system to operation," dkt. 75 at 10, dkt. 76-1

  at 10–11 (DeCamps Dep. 244:13–25, 245:1–18). It is also undisputed that

  Cintas was paid for each inspection of Truck 170. Dkt. 81-1 (Swearingen Dep.

  Exhibit I). Thus, Ms. Grostefon has demonstrated that Cintas engaged in an

  undertaking to render services. See Tyrus v. Indianapolis Power & Light Co,

  134 N.E.3d 389 (Ct. App. Ind. 2019) (finding defendant undertook a duty for

  consideration).

        Ms. Grostefon argues that Cintas undertook a duty that was owed to Mr.

  Grostefon, while Cintas contends that this was Peabody's duty. Dkt. 84 at 4.

  The designated evidence shows that Cintas agreed to inspect Truck 170 semi-

  annually. Dkt. 75 at 11; dkt. 80 at 3. Having been hired to ensure the safety

  and quality of Truck 170's fire suppression system, Cintas "assume[d] the

  responsibility of performing the owner's duty to others." Restatement (Second)

  of Torts § 324A cmt. D; see also Tyrus, 134 N.E.3d at 404 (undertaking a

  contractual duty resulted in defendant owing the beneficiaries of the contract a

  duty of care).




                                         7
Case 2:19-cv-00141-JPH-MJD Document 102 Filed 08/19/21 Page 8 of 15 PageID #: 1383




        Cintas argues that summary judgment on the issue of duty is not

  appropriate because there are questions of fact regarding the scope of the

  undertaking and that those questions must be determined by a jury. Dkt. 84

  at 4–5. But "as a matter of federal procedure . . . , whether a duty exists is a

  question of law for the court." Jeffords v. BP Prods. N. America, Inc., 963 F.3d

  658, 661 (7th Cir. 2020) (citing Byrd v. Blue Ridge Rural Elec. Coop., Inc., 356

  U.S. 525, 537 (1958)). The uncontested facts regarding Cintas' agreement with

  Peabody to repair Truck 170's fire suppression system and periodically inspect

  it show that Cintas owed a duty to Mr. Grostefon.

        Ms. Grostefon is entitled to summary judgment on the issue of duty, so

  her motion for partial summary judgment on that issue is GRANTED.

        B. Proximate cause

        Cintas argues that even if there was a duty, it is nonetheless entitled to

  summary judgment because (1) the fire suppression system was never

  activated; (2) the fire did not start in an area protected by the system; and

  (3) the actuation hose damaged in the fire did not require fire jacketing. Dkt.

  75 at 23–24. Ms. Grostefon responds that the findings in the MSHA final

  report and citation, dkt. 81-7 at 47; dkt. 81-14, show a genuine issue of

  material fact as to proximate cause, dkt. 80 at 19.

        Proximate cause has two components: (1) causation in fact and (2) scope

  of liability. City of Gary ex. Rel. King v. Smith & Wesson Corp., 801 N.E.2d

  1222, 1243–44 (Ind. 2003). Cintas argues that Ms. Grostefon cannot show

  causation in fact, which asks whether "the injury would not have occurred


                                          8
Case 2:19-cv-00141-JPH-MJD Document 102 Filed 08/19/21 Page 9 of 15 PageID #: 1384




  without the defendant's negligent act or omission." Id. Causation in fact is

  ordinarily a factual question reserved for the jury, unless "reasonable minds

  cannot disagree," in which the issue then "may become a question of law for

  the court." Kaiser v. Johnson & Johnson, 947 F.3d 996, 1016 (7th Cir. 2020)

  (internal citation omitted).

            1. Fire suppression system activation

        Cintas first argues that Ms. Grostefon cannot show causation in fact

  because the fire suppression system was not activated during the fire. Dkt. 75

  at 25, dkt. 83 at 10. In response, Ms. Grostefon argues that a jury could find

  that Mr. Grostefon did activate the fire suppression system. She has

  designated the MSHA report, dkt. 81-7 at 47, and citations against Cintas and

  Peabody, dkt. 81-14, as supporting evidence.

        The MSHA report and citations are evidence from which a reasonable

  jury could find that Mr. Grostefon activated the fire suppression system. The

  MSHA report states that "[t]he truck had two manual actuator stations," one of

  which was in the cab. Dkt. 81-7 at 54. In order "to actuate the system, the

  truck operator would pull a pin and depress the plunger." Id. The MSHA

  report states that "[i]nvestigators found that the actuator station in the cab had

  been used. The safety pin had been pulled and the actuator bottle in the cab

  had been discharged." Id. at 55. Similarly, the MSHA citation states that "[t]he

  . . . manual fire suppression system installed on the haul truck did not

  properly operate when activated by the miner operating the truck during a fire."

  Dkt. 81-7 at 62 (emphasis added).

                                          9
Case 2:19-cv-00141-JPH-MJD Document 102 Filed 08/19/21 Page 10 of 15 PageID #: 1385




         Thus, there is sufficient evidence for a jury to find that the fire

   suppression system was activated during the fire. While a jury may reach the

   opposite conclusion, resolving these issues will require making credibility

   determinations and accepting some facts as proven while rejecting others,

   functions that are reserved for the jury. See Payne v. Pauley, 337 F.3d 767,

   770 (7th Cir. 2003) ("On summary judgment, a court may not make credibility

   determinations, weigh the evidence, or decide which inferences to draw from

   the facts; these are jobs for a factfinder.").

             2. Fire origination area

         Cintas next argues that the fire originated under the operator's cab, not

   in an area designed to be protected by the fire suppression system. Dkt. 75 at

   31; dkt. 76-4 at 111. Ms. Grostefon contends that the fire originated in the

   engine compartment. Dkt. 80 at 17.

         Ms. Grostefon has designated evidence that the fire was caused by a

   ruptured steering hose underneath the operator's cab which allowed "high

   pressure hydraulic fluid to spray onto the hot surfaces of the engine, resulting

   in a fast-growing fire." Dkt. 81-7 at 50 (emphasis added). She contends that

   this evidence shows that while the event that caused the fire—the rupturing of

   the hydraulic fluid hose—occurred under the operator's cab, the fire originated

   in the engine area when hydraulic fluid sprayed onto the engine and caught on

   fire. Moreover, Ms. Grostefon has designated evidence from Richard Shaw,

   who opines that the hoses identified in the MSHA report "could also be

   damaged by a fire in the engine compartment, as they were here." Dkt. 81-8 at

                                             10
Case 2:19-cv-00141-JPH-MJD Document 102 Filed 08/19/21 Page 11 of 15 PageID #: 1386




   6. While Cintas has designated contrary evidence, e.g., dkt. 76-4 at 108-109, a

   reasonable jury could find that the fire originated in the engine compartment,

   an area designed to be protected by the fire suppression system. While a jury

   could instead find that the fire originated underneath the operator's cab, an

   area not protected by the system, that determination requires making findings

   of fact and credibility determinations.

             3. Location of the fire suppression system actuation hose that
                was damaged in the fire

         Cintas last argues that the damaged actuation hose was not in a "hazard

   area" that required it to be fire jacketed. Dkt. 75 at 33; dkt. 76-4 at 111. Ms.

   Grostefon responds that the damaged actuation hose ran through the engine

   compartment and was therefore required to be fire jacketed. Dkt. 80 at 9; dkt.

   81-7 at 55. Specifically, the designated evidence shows that MSHA found that

   the "actuation hoses were routed through the engine compartment," dkt. 81-7

   at 55, which "is a typical vehicle fire hazard area" that required the hoses to be

   fire jacketed, dkt. 81-14 at 4.

         Ms. Grostefon has designated evidence showing that there is a triable

   issue of fact as to whether Mr. Grostefon activated the fire suppression system,

   whether the fire originated in a "hazard area," and whether the damaged fire

   suppression actuation hose was required to be fire jacketed. As such, a

   reasonable jury could find that Mr. Grostefon's injury may not have occurred

   "without [Cintas'] negligent act or omission." City of Gary ex Rel. King v. Smith,

   801 N.E.2d at 1243–44. Weighing this evidence is a task reserved for a jury.

   Although a jury may accept Cintas's evidence over Ms. Grostefon's, the
                                             11
Case 2:19-cv-00141-JPH-MJD Document 102 Filed 08/19/21 Page 12 of 15 PageID #: 1387




   existence of a triable issue of fact prevents the Court from granting Cintas'

   motion for summary judgment on the issue of proximate cause.

              4. Admissibility of the MSHA report

          Finally, Cintas argues that Ms. Grostefon cannot rely on the MSHA draft

   report because (1) it contains "only preliminary opinions" and not "factual

   findings"; (2) it contains "hearsay opinions" which preclude admissibility under

   Rule 803; and (3) Ms. Grostefon made an "improper attempt to belatedly

   disclose additional expert opinions" because her Liability Expert Disclosures

   only listed one expert, Richard Shaw, and not the names of any MSHA

   investigators. Dkt. 83 at 16–17. Ms. Grostefon responds that the MSHA

   citations, draft report, and final report, dkt. 81-14 at 4; dkt. 81-7 at 19–68, are

   admissible under Federal Rule of Evidence 803(8), dkt. 80 at 17.

          Under Federal Rule of Evidence 803(8), a "record or statement of a public

   office" is admissible if "it sets out . . . factual findings from a legally authorized

   investigation." Fed. R. Evid. 803(8)(A)(iii). Here, the MSHA report was created

   by a federal agency under the United States Department of Labor. Dkt. 81-7 at

   47–68. And the MSHA report was the result of a legally authorized

   investigation for violations of federal standards for the type of machine used in

   the accident. See 30 C.F.R. § 77.404 (a); see also 30 U.S.C. § 813(d) (statutory

   authority granting investigative power to MSHA). The MSHA report is therefore

   admissible under Federal Rule of Evidence 803(8)(A)(iii). 2



   2The Court relied only upon the final MSHA report, dkt. 81-7 at 47–68, and therefore does not
   address the admissibility of the draft MSHA report.

                                                12
Case 2:19-cv-00141-JPH-MJD Document 102 Filed 08/19/21 Page 13 of 15 PageID #: 1388




         Cintas contends that certain portions of the report designated by Ms.

   Grostefon are nonetheless inadmissible because they state conclusions and/or

   opinions. But "portions of investigatory reports otherwise admissible under

   Rule 803(8)(C) are not inadmissible merely because they state a conclusion or

   opinion. As long as the conclusion is based on a factual investigation and

   satisfies the Rule's trustworthiness requirement, it should be admissible along

   with other portions of the report." Beech Aircraft Corp. v. Rainey, 488 U.S. 153,

   170 (1988).

         Here, the conclusions and opinions in the report that are cited by Ms.

   Grostefon are based on MSHA's factual investigation. Dkt. 81-7 at 6 (Wheeler

   Dep. 17:7–10) (noting that the haul truck was examined by MSHA on

   September 26, 2018); id. at 15 (40:18–21) (referencing MSHA exam photos and

   videos); dkt. 76-2 at 3 (Davis Dep. 24:3–10) (referring to witness interview notes

   prepared by MSHA investigators); dkt. 81-7 at 47 (listing MSHA investigators

   and inspectors); id. at 53. And an evaluative report containing both opinions

   and conclusions can constitute a "factual finding." See Daniel v. Cook County,

   833 F.3d 728, 740 (7th Cir. 2016); cf. Jordan v. Binns, 712 F.3d 1123, 1133–34

   (7th Cir. 2013) ("[A] transcript of a third party's statement generally does not

   constitute a "factual finding."). Moreover, Cintas has not shown that those

   conclusions and opinions are not trustworthy. While Cintas has presented

   arguments challenging the opinions and conclusions set forth in the MSHA

   report, dkt. 83 at 5, 13–14, those arguments go to the weight that a finder of

   fact should give them and are not adequate basis to exclude them altogether.

                                           13
Case 2:19-cv-00141-JPH-MJD Document 102 Filed 08/19/21 Page 14 of 15 PageID #: 1389




   Beech Aircraft Corp., 488 U.S. at 168 ("[T]he admission of a report containing

   'conclusions' is subject to the ultimate safeguard—the opponent's right to

   present evidence tending to contradict or diminish the weight of those

   conclusions.").

         Therefore, the final MSHA report is within the scope of the public record

   exception under Rule 803(8)(A)(iii) and is admissible.

         Cintas' final argument, that Ms. Grostefon cannot designate the MSHA

   report after serving her Liability Expert Disclosures, dkt. 83 at 17, is

   unpersuasive. Federal Rule of Civil Procedure 26(a)(2)(A) requires that a party

   disclose "the identity of any witness it may use at trial" and that this disclosure

   "be accompanied by a written report." Fed. R. Civ. P. 26(a)(2)(A). Cintas does

   not dispute that Ms. Grostefon's expert witness, Richard Shaw, was timely and

   properly disclosed as an expert witness. See dkt. 53; see also dkt. 83 at 17.

   Rather, Cintas challenges the materials that Mr. Shaw cites to or relies on in

   his report. However, under Federal Rule of Evidence 703, "[a]n expert may

   base an opinion on facts or data in the case that the expert has been made

   aware of." Fed. R. Evid. 703. Thus, Rule 26 does not preclude Mr. Shaw from

   relying on the MSHA report. Cintas' arguments go to the weight that a jury

   should give to Mr. Shaw's opinion.

                                         IV.
                                      Conclusion

          Because Cintas owed a duty to Mr. Grostefon, Ms. Grostefon's motion

   for partial summary judgment is GRANTED. Dkt. [80]. Further, because there



                                           14
Case 2:19-cv-00141-JPH-MJD Document 102 Filed 08/19/21 Page 15 of 15 PageID #: 1390




   are genuine issues of material facts as to proximate cause, Cintas's motion for

   summary judgment, dkt. [74], is DENIED.

   SO ORDERED.

   Date: 8/19/2021




   Distribution:



   Jared Adam Hurts
   GOLITKO & DALY, P.C.
   jared@golitkodaly.com

   John P. Daly, Jr.
   GOLITKO & DALY, P.C.
   john@golitkodaly.com

   Haley Johnston
   FROST BROWN TODD LLC (Indianapolis)
   hjohnston@fbtlaw.com

   Nicholas C. Pappas
   FROST BROWN TODD LLC (Indianapolis)
   npappas@fbtlaw.com




                                         15
